Cite as 2017 Ark. App. 37

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-16-351


JACQUELINE WILLIAMS AND                            Opinion Delivered   January 25, 2017
MARCIE JOHNSON
                   APPELLANTS                      APPEAL FROM THE JEFFERSON
                                                   COUNTY CIRCUIT COURT
V.                                                 [NO. 35CV-09-1027]

                                                   HONORABLE JODI RAINES
TINA BUTLER AND KENNETH                            DENNIS, JUDGE
BUTLER
                    APPELLEES                      APPEAL DISMISSED



                           PHILLIP T. WHITEAKER, Judge

       Jacqueline Williams and Marcie Johnson (hereinafter collectively “Williams”) obtained

a writ of garnishment against Tina and Kenneth Butler (“the Butlers”). The Butlers filed suit

in the Jefferson County Circuit Court seeking satisfaction of the judgment. The circuit court

entered an order vacating the writ of garnishment and directing Williams to repay the funds

withheld pursuant to that writ to the Butlers. Williams appeals the order, arguing that the

circuit court erred in vacating the writ of garnishment because it lost jurisdiction to do so

more than ninety days following entry of the original judgment. For the reasons set forth

below, we dismiss Williams’s appeal.

       Williams’s current appeal is a subsequent appeal following this court’s decision in Butler

v. Williams, 2012 Ark. App. 5. Butler involved a claim of specific performance regarding a

timeshare condominium in Branson, Missouri. Williams offered to sell the Butlers her interest
                                 Cite as 2017 Ark. App. 37

in the timeshare for $6,000. The Butlers gave Williams $3,000, but they subsequently decided

not to buy the condominium. Williams refused to refund their $3,000, and the Butlers sued

for the return of their money. Williams counterclaimed for specific performance of the

contract, including payment of the additional $3,000 owed on the property by the Butlers.

The circuit court found that the parties had contracted for the Butlers to purchase the

timeshare and that Williams was entitled to specific performance of the contract. Butler, 2012
Ark. App. 5, at 1. This court affirmed. Id. at 3–4.

       Following the issuance of this court’s mandate, Williams caused a writ of garnishment

to be issued in July 2013 against the Butlers’ bank account at Relyance Bank, contending that

the Butlers were indebted to her in the amount of $4,509.24.1 Relyance Bank answered and

stated that it held a total of $787 in two accounts belonging to the Butlers. In February 2014,

Williams conveyed her interest in the condominium to Wyndham Vacation Resorts—the

owner of the timeshare property—by execution of a special warranty deed. Despite having

conveyed her interest in the condominium, Williams obtained and served a writ of

garnishment on Tina Butler’s employer, the State of Arkansas, in October 2015. The State

agreed to withhold funds from Tina Butler’s paycheck until the total amount of the judgment

was paid or satisfied.

       After Williams caused the writ of garnishment to be executed on the State, the Butlers

filed an answer to the garnishment and a motion to satisfy judgment based on Williams’s



       1
         This amount represented the judgment of $3,000; $689.24 in interest; $800 in
attorney’s fees; and $20 in writ fees.

                                              2
                                  Cite as 2017 Ark. App. 37

conveyance of her interest in the condominium. Following a hearing on the Butlers’ motion,

the circuit court ruled that the money that Williams held as a result of the garnishment was

to be returned to the Butlers. Noting the impossibility of specific performance, the court

stated that it did “not see how Ms. Williams can come to court and ask for money when she

doesn’t have anything to produce when the money is paid.” The court subsequently entered

a written order in which it found that the writ of garnishment was invalid and “all moneys

collected as a result of the garnishment must be returned to Kenneth or Tina Butler or

released from a garnishment hold.” It is from this written order that this appeal ensues.

       Following entry of the circuit court’s order, but prior to the filing of the notice of

appeal,2 several events occurred that inform our conclusion to dismiss this appeal. On January

25, 2016, the circuit clerk of Jefferson County caused to be filed a document titled

“Supersedeas,” which reflected that Williams had “represente[ed] to the clerk of this court

that the garnishment issued herein has been settled by the parties, and the plaintiff requests and

agrees to the release and discharge of the garnishee.” The garnishee named in that document

was the State of Arkansas, Tina Butler’s employer. Another supersedeas, dated January 26,

2016, likewise stated that Williams “requests and agrees to the release and discharge of the

garnishee, State of Arkansas.” On February 1, 2016, Williams’s attorney sent a letter to the




       2
           Williams filed her notice of appeal on February 16, 2016.

                                                3
                                  Cite as 2017 Ark. App. 37

Butlers with a check for $2,597.923 “as refund in the above named matter, along with a copy

of the Order superseding the garnishment at State of Arkansas.”

       We must dismiss this appeal. Arkansas caselaw is clear that the voluntary satisfaction

of a judgment constitutes a waiver to an appeal of that judgment. See Sherman Waterproofing,

Inc. v. Darragh Co., 81 Ark. App. 74, 98 S.W.3d 446 (2003); DeHaven v. T & D Dev., Inc.,

50 Ark. App. 193, 901 S.W.2d 30 (1995); Lytle v. Citizens Bank of Batesville, 4 Ark. App. 294,

630 S.W.2d 546 (1982) (holding that if an appellant’s payment is voluntary, then the case is

moot, but if the payment is involuntary, an appeal is not precluded). The supreme court has

held that voluntary payment of even part of a judgment can render an appeal moot. See Hall

v. Hall, 2012 Ark. 429, at 2. More specifically, in Shepherd v. State Auto Property & Casualty

Insurance Co., 312 Ark. 502, 511, 850 S.W.2d 324, 328 (1993), the supreme court stated that

it viewed “voluntary payment of a judgment amount assessed against a party as entirely

inconsistent with a subsequent appeal directly related to that payment.”

       Here, the circuit court ordered Williams to return to the Butlers the funds held

pursuant to the order of garnishment. She did exactly that, and she released and discharged

the garnishee. On appeal, Williams argues that the court erred in vacating and setting aside

the writs of garnishment and ordering her to repay the garnished funds to the Butlers;

however, she has already done exactly what the court ordered. There is no indication in any

of the documents relating to the release of the garnishees or the letter to the Butlers that she


       3
        The parties had previously agreed that Williams’s attorney was holding funds totaling
$2,597.92 that had been submitted by the garnishees, the State of Arkansas and Relyance
Bank.

                                               4
                                  Cite as 2017 Ark. App. 37

was making that payment involuntarily. Because she voluntarily satisfied the judgment, we

must dismiss her appeal in its entirety.

       Appeal dismissed.

       HARRISON and KLAPPENBACH, JJ., agree.

       Maxie G. Kizer, P.A., by: Maxie G. Kizer, for appellants.

       Hewitt Law Firm, by: Marceliers Hewett, for appellees.




                                              5